EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The Amendment and Remarks, filed March 3, 2021, have been carefully considered and found to be persuasive.  The Terminal Disclaimer, filed February 18, 2021, overcomes the nonstatutory double patenting rejections.  None of the prior art rejections, alone or in combination, teaches or suggests a composition for a heat cycle system with a working fluid containing trifluoroethylene and either 2,3,3,3-tetrafluoropropene or difluoromethane, and a refrigerant oil, along with all the other limitations presently claimed.  The examples in the present Specification also shows unexpectedly better results.
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029.  The examiner can normally be reached on Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1765